                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DAVID HARTLEY,

                       Plaintiff,

v.                                                             Case No: 6:19-cv-573-Orl-41DCI

HOME DEPOT USA INC.,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Joint Motion for Approval of Settlement and

Dismissal with Prejudice (Doc. 29). United States Magistrate Judge Daniel C. Irick issued a Report

and Recommendation (Doc. 30), which recommends granting the Motion. After a de novo review

of the record, and noting that no objections were timely filed, the Court agrees with the analysis in

the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 30) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Joint Motion for Approval of Settlement and Dismissal with Prejudice (Doc.

               29) is GRANTED.

           3. The last sentence of Paragraph 10 of the Settlement Agreement (Doc. 29-1) is

               STRICKEN. The Settlement Agreement is otherwise APPROVED.

           4. This case is DISMISSED with prejudice.

           5. The Clerk is directed to close this case.




                                            Page 1 of 2
       DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
